WIGGINTON, Judge.
In this workers’ compensation appeal Champion International raises three points challenging the order of the judge of compensation claims allocating responsibility for permanent total disability benefits between Champion International and its carrier, Aetna Life & Casualty Insurance Company, and St. Regis Paper Company and Wausau Insurance Company. We find that there was competent and substantial evidence to support the judge’s finding that the first accident and injury resulted in 25% of claimant’s present disability and that the second accident and injury resulted in 75% of his present disability. We also hold that the judge correctly required Wausau to reimburse Aetna only 25% of the maximum compensation rate in 1978, the statute in effect at the time of the first accident. City of Melbourne v. Haddock, 533 So.2d 301 (Fla. 1st DCA 1988); U.S. Electric Company v. Sisk Electric Service, Inc., 417 So.2d 738 (Fla. 1st DCA 1982). Nevertheless, we find that the judge erred in failing to allocate responsibility for the awarded attorney’s fees between the two carriers. Accordingly, this cause is REVERSED on that point and REMANDED for further consideration by the judge.
SMITH, J., concurs.
WENTWORTH, J., specially concurs with written opinion.